      Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 1 of 8
                                                                     81,7('67$7(6',675,&7&2857
                                                                    6287+(51',675,&72)0,66,66,33,


                                                                            FILE D
                 IN THE UNITED STATES DISTRICT COURT
                                                     PI
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            Southern Division                                Aug 03 2020
                                                                      $57+85-2+16721&/(5.
                                                                                     
                            ORDER TO REASSIGN CASES

      IN ORDER TO equitably manage and distribute the caseload of the court in

light of the retirement of United States Magistrate Judge Robert H. Walker,

pursuant to the authority of the court as set forth in Internal Rule 1 as amended,

the court finds that each of the cases listed on the attached Exhibits “A” and “B”

should be and they are hereby reassigned from United States Magistrate Judge

Robert H. Walker to United States Magistrate Judge Robert P. Myers, Jr.

      Any matters which have been scheduled in these cases before Judge

Walker will be rescheduled and noticed by Judge Myers.

      SO ORDERED, this the 3rd day of August 2020.


                          s/ Daniel P. Jordan III
                          CHIEF UNITED STATES DISTRICT JUDGE
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 2 of 8


Case                    Short Title
1:04-cv-00003-HSO-RHW   Carroll
1:06-cv-00433-HSO-RHW   Rigsby et al v. State Farm Fire and Casualty Company et al
1:13-cv-00323-HSO-RHW   Herrington et al v. Bass Homes
1:17-cv-00171-RHW       Perkins v. Arnold et al
1:17-cv-00173-LG-RHW    Blacklidge Emulsions
1:17-cv-00217-LG-RHW    Allen et al v. Taishan Gypsum Co.
1:17-cv-00230-LG-RHW    Estate of Jessica Danielle Brown v. City of Lucedale
1:17-cv-00244-LG-RHW    Walker v. Hollaway et al
1:17-cv-00263-HSO-RHW   Estate of William Joel Dixon et al v. George County et al
1:18-cv-00037-HSO-RHW   Bradshaw v. Mills
1:18-cv-00048-LG-RHW    Fox et al v. Hunt Southern Group
1:18-cv-00049-LG-RHW    Cooksey et al v. Hunt Southern Group
1:18-cv-00054-HSO-RHW   Eden et al v. Hunt Southern Group
1:18-cv-00056-LG-RHW    Delack et al v. Hunt Southern Group
1:18-cv-00118-LG-RHW    Lee Swimming Pools
1:18-cv-00123-LG-RHW    De la Cruz v. Wells et al
1:18-cv-00154-LG-RHW    Harrington v. Premier Golf Group
1:18-cv-00162-LG-RHW    Dickens et al v. Autozone
1:18-cv-00168-HSO-RHW   Ditech Financial LLC v. Fairley et al
1:18-cv-00179-LG-RHW    Bell v. Banks
1:18-cv-00186-LG-RHW    Jagneaux et al v. Mississippi Power Company et al
1:18-cv-00215-LG-RHW    Deroche v. Hancock County
1:18-cv-00327-KS-RHW    Moore v. Estate of Brooke Posey et al
1:18-cv-00331-LG-RHW    PF3 Global
1:18-cv-00335-LG-RHW    Ritchey v. Levi et al
1:18-cv-00336-RHW       Ramsey v. Carrol et al
1:18-cv-00372-RHW       Carter v. Jamie Johnson et al
1:18-cv-00376-KS-RHW    Lewis v. Beau Rivage Resorts
1:18-cv-00381-RHW       Watson v. Brennan et al
1:18-cv-00390-LG-RHW    Travelers Cas. and Sur. Co. of Am. v. Southern Industrial Contractors
1:18-cv-00391-LG-RHW    Boston v. Wilkie et al
1:18-cv-00394-LG-RHW    Rutherford et al v. Hunt Southern Group
1:18-cv-00400-HSO-RHW   Allstate Indemnity Company v. Johnson et al
1:19-cv-00012-LG-RHW    Wallace v. K & B Mississippi Corporation et al
1:19-cv-00013-LG-RHW    Smith v. Omega Protein
1:19-cv-00025-HSO-RHW   Hager v. Commissioner of Social Security
1:19-cv-00051-LG-RHW    Collins et al v. Treasure Bay LLC et al
1:19-cv-00122-LG-RHW    Stubbs v. United States Federal Bureau of Prisons et al
1:19-cv-00125-RHW       Perkins v. Evans et al
1:19-cv-00127-RHW       Pettis v. Hall et al
1:19-cv-00175-LG-RHW    Industrial & Crane Services
1:19-cv-00177-LG-RHW    Alexander v. BP Exploration & Production
1:19-cv-00212-HSO-RHW   Ramsey v. State of Mississippi et al
1:19-cv-00216-RHW       Breeden v. Hall
1:19-cv-00217-LG-RHW    Jones v. Turner et al
1:19-cv-00230-HSO-RHW   Corso et al v. Allstate Property and Casualty Insurance Co.


                                                                                                ([KLELW$
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 3 of 8


1:19-cv-00232-LG-RHW    Mangal et al v. City of Pascagoula
1:19-cv-00236-LG-RHW    Huntington Ingalls Incorporated v. OHT Hawk AS et al
1:19-cv-00246-LG-RHW    Walker v. Hunt et al
1:19-cv-00254-RHW       Teague v. Fairley et al
1:19-cv-00260-LG-RHW    American Contractors Indemnity Co. v. Keith Waits Const. Co.
1:19-cv-00273-LG-RHW    Dobson v. State Farm Mutual Automobile Insurance Co. et al
1:19-cv-00275-KS-RHW    Smith v. Wal-Mart Stores East
1:19-cv-00276-KS-RHW    Day et al v. Nine D Enterprises
1:19-cv-00296-HSO-RHW   Baugus v. BP Exploration & Production
1:19-cv-00297-KS-RHW    The Prudential Insurance Company of America v. Freeman et al
1:19-cv-00299-RHW       Callahan v. Csaszar
1:19-cv-00302-LG-RHW    McAllister et al v. Aaron Oil Company
1:19-cv-00307-LG-RHW    Lindsey v. City of Gulfport
1:19-cv-00315-LG-RHW    Manuel v. BP Exploration & Production
1:19-cv-00322-HSO-RHW   Blair v. Yum! Brands Inc. et al
1:19-cv-00323-KS-RHW    Showers v. City of Bay St. Louis et al
1:19-cv-00325-LG-RHW    Local Union 903 I.B.E.W
1:19-cv-00332-LG-RHW    Jackson v. Hall et al
1:19-cv-00334-RHW       Perkins v. Henry
1:19-cv-00347-KS-RHW    Hosking v. Huntington Ingalls Incorporated et al
1:19-cv-00353-HSO-RHW   Chevron U.S.A.
1:19-cv-00357-RHW       Pettis v. Hall et al
1:19-cv-00359-LG-RHW    Mooney v. BP Exploration and Production et al
1:19-cv-00365-LG-RHW    Illinois Union Insurance Company v. Heil Builders
1:19-cv-00391-LG-RHW    Arc Controls
1:19-cv-00395-LG-RHW    Dan Bunkering (America) Inc. v. Nor Goliath et al
1:19-cv-00403-LG-RHW    Griffin v. BP Exploration & Production
1:19-cv-00412-HSO-RHW   Kabir v. Singing River Health Systems et al
1:19-cv-00420-KS-RHW    Meyers v. USAA General Indemnity Company et al
1:19-cv-00422-LG-RHW    Blacklidge Emulsions
1:19-cv-00426-KS-RHW    Reynolds v. George County School District
1:19-cv-00436-LG-RHW    Harrell v. TransAmerica Life Insurance Company et al
1:19-cv-00437-LG-RHW    Lafleur v. Harrison County et al
1:19-cv-00456-LG-RHW    Reeves v. BP Exploration & Production
1:19-cv-00458-LG-RHW    Lainez v. BP Exploration & Production
1:19-cv-00481-HSO-RHW   Rubi v. BP Exploration & Production
1:19-cv-00543-LG-RHW    Howard v. Mississippi Department of Corrections et al
1:19-cv-00550-LG-RHW    United States of America v. 12.667 Acres State of Mississippi
1:19-cv-00551-LG-RHW    United States of America v. 4.373 Acres State of Mississippi
1:19-cv-00553-KS-RHW    Rabe v. LM General Insurance Company
1:19-cv-00559-LG-RHW    Fogleman v. Bayside Chrysler Dodge Jeep et al
1:19-cv-00563-LG-RHW    Borden v. Harrison County
1:19-cv-00570-KS-RHW    Mowdy v. Huntington Ingalls Incorporated et al
1:19-cv-00574-HSO-RHW   Byrd v. Commissioner of Social Security
1:19-cv-00576-HSO-RHW   Strong et al v. State Farm Mutual Automobile Ins. Co.
1:19-cv-00581-LG-RHW    Simpson v. BP Exploration & Production
1:19-cv-00625-LG-RHW    Byrd et al v. Safeco Insurance Company of Illinois et al
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 4 of 8


1:19-cv-00629-KS-RHW    Denny et al v. Ocean Marine Group
1:19-cv-00663-LG-RHW    Lachausse v. BP Exploration & Production
1:19-cv-00671-LG-RHW    IN RE: OHT Hawk AS
1:19-cv-00677-LG-RHW    Fairley v. Havard et al
1:19-cv-00682-HSO-RHW   Signet Maritime Corp. v. Fortier
1:19-cv-00742-RHW       Kirkwood v. Errington et al
1:19-cv-00789-KS-RHW    Baker v. Wal-Mart Stores East
1:19-cv-00793-LG-RHW    Leffew v. Peterson et al
1:19-cv-00811-LG-RHW    Paterson v. Nelson et al
1:19-cv-00820-HSO-RHW   Fields v. Hubbard
1:19-cv-00823-LG-RHW    Adamson v. Wal-Mart Stores East
1:19-cv-00835-LG-RHW    Denkler et al v. Alexander et al
1:19-cv-00837-KS-RHW    Stanton v. Smith et al
1:19-cv-00839-LG-RHW    Keenum v. Wal-Mart Stores East
1:19-cv-00841-LG-RHW    Neice v. Harrison County
1:19-cv-00854-LG-RHW    Doyle v. Schneider National Carriers
1:19-cv-00889-HSO-RHW   Chavers v. BP Exploration & Production
1:19-cv-00903-LG-RHW    Davis v. Keesler Air Force Base
1:19-cv-00905-LG-RHW    W. v. Specialty Retailers
1:19-cv-00908-LG-RHW    Willard v. Hearn et al
1:19-cv-00910-KS-RHW    Webb v. Stone County School District
1:19-cv-00912-LG-RHW    Thomas et al v. Foremost Insurance Company Grand Rapids
1:19-cv-00935-LG-RHW    Curry v. New Hampshire Insurance Company
1:19-cv-00936-HSO-RHW   McDaniel v. Southeastern Grocers
1:19-cv-00946-HSO-RHW    Rush v. Jackson County et al
1:19-cv-00947-LG-RHW    Hyche v. Toyota Motor Engineering & Manufacturing N. A.
1:19-cv-00955-LG-RHW    ST Engineering Halter Marine & Offshore
1:19-cv-00962-LG-RHW    Davis v. Harrison County Second Judicial District
1:19-cv-00963-LG-RHW    Davis v. Walmart
1:19-cv-00965-HSO-RHW   Davis v. Biloxi Police Dept.
1:19-cv-00967-LG-RHW    Davis v. Golden Nugget Casino
1:19-cv-00968-LG-RHW    Davis v. Palace Casino
1:19-cv-00970-LG-RHW    Davis v. Bancorp South et al
1:19-cv-00972-LG-RHW    Davis v. Shoe Station
1:19-cv-00974-LG-RHW    Davis v. McDonalds
1:19-cv-00986-LG-RHW    Harrison County
1:19-cv-00989-LG-RHW    Watson
1:19-cv-00997-HSO-RHW   Jacobson v. City of Gulfport et al
1:20-cv-00004-LG-RHW    Funchess v. Synthes USA
1:20-cv-00010-LG-RHW    Ramsey v. King
1:20-cv-00012-HSO-RHW   Fogleman v. Hubbard
1:20-cv-00020-HSO-RHW   Syrjanen v. Riverboat Corporation of Mississippi et al
1:20-cv-00023-LG-RHW    Doe v. Moss Point School District et al
1:20-cv-00025-LG-RHW    Jones v. Gulf Coast Restaurant Group Inc et al
1:20-cv-00031-LG-RHW    Evans v. Lemons et al
1:20-cv-00038-LG-RHW    Salmons et al v. BP Exploration & Production
1:20-cv-00040-LG-RHW    Robinson et al v. Action Resources
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 5 of 8


1:20-cv-00051-LG-RHW    Bledsoe v. Equifax Information Services
1:20-cv-00053-LG-RHW    Billiot et al v. Allstate Property and Casualty Insurance Company
1:20-cv-00056-LG-RHW    Herrin v. Harrison County et al
1:20-cv-00061-LG-RHW    Collier v. Smith Rouchon & Associates
1:20-cv-00062-HSO-RHW   Collier v. Southern Financial Systems
1:20-cv-00065-LG-RHW    Stonestreet v. United States of America et al
1:20-cv-00066-LG-RHW    Travelers Casualty and Surety Company of America v. Byrd
1:20-cv-00068-LG-RHW    Traynor v. Corley et al
1:20-cv-00071-LG-RHW    Rasheed v. Hall et al
1:20-cv-00074-LG-RHW    Meadows v. Jackson County et al
1:20-cv-00095-HSO-RHW   Lancaster v. City of Biloxi et al
1:20-cv-00099-LG-RHW    CSX Transportation
1:20-cv-00101-LG-RHW    Brown v. QBE Insurance Corporation et al
1:20-cv-00102-LG-RHW    Hill v. Wal-Mart
1:20-cv-00103-LG-RHW    Ware v. Mandal Automotive Group Inc. et al
1:20-cv-00104-HSO-RHW   Rosser v. Infiniti of South Mississippi
1:20-cv-00106-LG-RHW    Johnson v. Harrison County School District
1:20-cv-00107-LG-RHW    Conway v. Biloxi Public School District et al
1:20-cv-00108-LG-RHW    Maki v. BP Exploration & Production
1:20-cv-00109-LG-RHW    Orris v. Capital One Bank (USA)
1:20-cv-00111-LG-RHW    Prudential Insurance Company of America v. Duenas et al
1:20-cv-00114-LG-RHW    Equal Employment Opportunity Commission v. Agri-AFC
1:20-cv-00118-LG-RHW    Necaise et al v. Nationwide General Insurance Company
1:20-cv-00119-LG-RHW    Lawton v. New York Life Ins. Co. Group Long Term Disability Plan
1:20-cv-00121-LG-RHW    Weems v. C R Bard Incorporated et al
1:20-cv-00123-LG-RHW    Fennell v. C R Bard Incorporated et al
1:20-cv-00124-LG-RHW    Hinton v. C R Bard Incorporated et al
1:20-cv-00126-LG-RHW    Palmeri et al v. C R Bard Incorporated et al
1:20-cv-00128-HSO-RHW   Havard v. State of Mississippi Department of Corrections et al
1:20-cv-00130-HSO-RHW   Cannady v. Woodall
1:20-cv-00134-HSO-RHW   Henderson v. Arrington
1:20-cv-00135-LG-RHW    Dowdle v. Stone County Correction Facility et al
1:20-cv-00138-LG-RHW    US Foods
1:20-cv-00142-LG-RHW    Defenders of Wildlife et al v. U. S. Army Corps of Engineers et al
1:20-cv-00143-LG-RHW    Hoffman v. Huntington Ingalls
1:20-cv-00146-LG-RHW    Gulf Coast Marine Hull & Machinery Underwriting v. Great Am. Ins. Co. of NY
1:20-cv-00151-LG-RHW    Welford v. Equifax Information Services
1:20-cv-00155-LG-RHW    Dow Disaster Restoration
1:20-cv-00156-LG-RHW    Matthews v. Dart Container Corporation of California et al
1:20-cv-00160-LG-RHW    First Class Transports
1:20-cv-00161-LG-RHW    Dickerson v. Fairley et al
1:20-cv-00165-LG-RHW    Teel v. Epperson et al
1:20-cv-00166-HSO-RHW   Pearson v. Commissioner of Social Security
1:20-cv-00168-LG-RHW    State of Mississippi v. People&#039;s Republic of China et al
1:20-cv-00171-HSO-RHW   Reliance Standard Life Insurance Company v. Hyde et al
1:20-cv-00174-LG-RHW    Sunland Fabricators v. Sherwin Williams Company
1:20-cv-00176-LG-RHW    Lafayette v. SMCI - Greene County et al
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 6 of 8


1:20-cv-00177-LG-RHW    O&#039;Dwyer et al v. Crawford et al
1:20-cv-00178-LG-RHW    Eubanks v. Harrison County Jail et al
1:20-cv-00181-HSO-RHW   Melah v. E-Fire Southern
1:20-cv-00184-LG-RHW    Kibby et al v. Ezell et al
1:20-cv-00192-LG-RHW    Batson v. Drayer Physical Therapy Institute
1:20-cv-00194-HSO-RHW   Miller v. Commissioner of Social Security
1:20-cv-00196-HSO-RHW   Scott v. Andalusia Properties
1:20-cv-00197-HSO-RHW   Walker v. Jenkins et al
1:20-cv-00198-LG-RHW    Walker v. Waltzer et al
1:20-cv-00200-LG-RHW    Blair v. George County et al
1:20-cv-00202-LG-RHW    Butler et al v. Al Johnson Company
1:20-cv-00204-LG-RHW    Gibbs v. BP Exploration & Production
1:20-cv-00206-LG-RHW    Tidewater Estates
1:20-cv-00208-LG-RHW    T.W. v. Universal Health Services
1:20-cv-00209-LG-RHW    Carson v. Mississippi Department of Corrections
1:20-cv-00211-LG-RHW    Attia v. Jackson et al
1:20-cv-00213-LG-RHW    XL Specialty Insurance Company et al v. Z Marine LLC et al
1:20-cv-00214-LG-RHW    Sandrock et al v. Regions Bank et al
1:20-cv-00217-LG-RHW    Hot Topic
1:20-cv-00219-LG-RHW    Havard v. Fairley et al
1:20-cv-00223-LG-RHW    In the matter of the Guardianship of E.M. v. United Healthcare Services
1:20-cv-00225-LG-RHW    Havard v. Havard et al
1:20-cv-00227-LG-RHW    Thomas v. G.C.R.C.F. et al
1:20-cv-00229-LG-RHW    Etienne v. Wartsila North America
1:20-cv-00231-LG-RHW    Fredenburg v. LaBarre
1:20-cv-00233-LG-RHW    Hand v. Dillon et al
1:20-cv-00235-LG-RHW    Lentz v. Global Client Solutions
1:20-cv-00237-LG-RHW    McGrath v. Trauth et al
1:20-cv-00243-LG-RHW    Rodriguez v. Fuji Japanese Steakhouse & Sushi Bar
1:20-cv-00246-LG-RHW    Wallace v. Tilley
1:20-cv-00251-LG-RHW    Mossy Motors of Mississippi
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 7 of 8


Case                             Defendant            Def #
1:09-cr-00077-LG-RHW             Chacon-Posada                1
1:13-cr-00062-HSO-RHW            Zendeja                      2
1:13-cr-00062-HSO-RHW            Rodriguez                    3
1:13-cr-00062-HSO-RHW            Figueroa                     5
1:13-cr-00094-HSO-RHW            Oseguera-Cervantes           1
1:13-cr-00095-HSO-RHW *SEALED*   Ontiveros                    1
1:13-cr-00101-LG-RHW             Viveros                      2
1:14-cr-00030-LG-RHW *SEALED*    Bamidele                     1
1:14-cr-00030-LG-RHW *SEALED*    Stephen                      2
1:14-cr-00030-LG-RHW *SEALED*    Osokomaiya                   3
1:15-cr-00036-HSO-RHW            Allen                        1
1:15-cr-00074-RHW                Wotring                      1
1:17-cr-00099-HSO-RHW            Costa-Sousa                  2
1:18-cr-00113-LG-RHW             Laneaux                      1
1:18-cr-00141-LG-RHW             Naidoo                       1
1:18-cr-00144-HSO-RHW *SEALED*   Gomes                        1
1:18-cr-00155-LG-RHW *SEALED*    Nichols                      1
1:19-cr-00007-LG-RHW             Barber                       2
1:19-cr-00012-LG-RHW             Dickerson                    1
1:19-cr-00062-LG-RHW             Taylor                       2
1:19-cr-00095-LG-RHW             Cunningham                   1
1:19-cr-00103-LG-RHW             Johnson
1:19-cr-00105-LG-RHW             Evans                        1
1:19-cr-00107-LG-RHW             McDonald                     1
1:19-cr-00107-LG-RHW             McMillan                     2
1:19-cr-00107-LG-RHW             Rodriguez-Valdez             3
1:19-cr-00107-LG-RHW             Tijerina-Cruz                4
1:19-cr-00107-LG-RHW             Campos-Ramenthol             5
1:19-cr-00109-HSO-RHW            Cooper                       1
1:19-cr-00109-HSO-RHW            Ross                         2
1:19-cr-00132-LG-RHW             Taylor                       1
1:19-cr-00136-LG-RHW             Whavers                      1
1:19-cr-00136-LG-RHW             Collier                      2
1:19-cr-00136-LG-RHW             Jones                        3
1:19-cr-00137-LG-RHW             May                          1
1:19-cr-00607-RHW *SEALED*       SEALED DEFENDANT 1           1
1:20-cr-00002-LG-RHW             Cuevas                       1
1:20-cr-00016-LG-RHW             Turner                       1
1:20-cr-00016-LG-RHW             Atkinson                     2
1:20-cr-00017-LG-RHW             Hernandez-Gonzalez           1
1:20-cr-00019-LG-RHW             Ainsworth                    1
1:20-cr-00020-HSO-RHW            Jones                        1
1:20-cr-00022-HSO-RHW            Quagliaroli                  1
1:20-cr-00031-LG-RHW             Villanueva                   1
1:20-cr-00037-HSO-RHW            Flanagan                     1


                                                                  ([KLELW%
          Case 1:13-cr-00094-HSO-RPM Document 9 Filed 08/03/20 Page 8 of 8


1:20-cr-00038-HSO-RHW           Bangs                 1
1:20-cr-00047-HSO-RHW           Thomas                1
1:20-cr-00049-HSO-RHW           Quarles               1
1:20-cr-00050-LG-RHW            Tucker                1
1:20-cr-00051-HSO-RHW           Sierra-Gonzalez       1
1:20-cr-00057-HSO-RHW           Smith                 1
1:20-cr-00060-LG-RHW            Mathew                1
1:20-cr-00062-LG-RHW            Dedeaux
1:20-cr-00064-HSO-RHW           King                  1
1:20-cr-00064-HSO-RHW           King                  2
1:20-cr-00067-LG-RHW *SEALED*   Kimsey                1
1:20-cr-00069-LG-RHW            Gilmer                1
1:20-cr-00070-HSO-RHW           Jackson               1
1:20-cr-00071-HSO-RHW           Hercules              1
1:20-cr-00072-HSO-RHW           Bohl                  1
1:20-cr-00073-LG-RHW            Normand               1
